Case: 2:18-cv-00033-WOB-CJS Doc #: 35 Filed: 04/24/19 Page: 1 of 5 - Page ID#: 107
                                                                               "P.1- e>'     ·.
                                                                               ;:.ii:f...,iern District of Kentucky
                                                                                            FI l ED

                                                                                           APR 2 ~ 2019
                             UNITED STATES DISTRICT COURT                                   AT COVINGTON
                             EASTERN DISTRICT OF KENTUCKY                                  ROBERT R. CA>rn
                                                                                  ::IER,I{ lJ S DISTRICT COUFF
                                  NORTHERN DIVISION
                                       (Covington)

    R. ALEXANDER ACOSTA, Secretary of
    Labor, United States Department of Labor,
                                                        Case No. 2: l 8-cv-00033-WOB-CJS
                                   Plaintiff,
                                                        Judge Bertelsman
                   v.
                                                        Magistrate Judge Smith
    ESTATE OF DALLAS R. TRINKLE,
    Jr., et. al.,

                                   Defendants,



   CONSENT JUDGMENT AND ORDER AS TO DEFENDANTS ESTATE OF DALLAS R.
    TRINKLE, JR. AND CHRISTINE TRINKLE, AS LEGAL GUARDIAN OF GAIL A.
               TRINKLE, REGARDING COUNTS TWO AND FOUR

          R. Alexander Acosta, Secretary of Labor ("Secretary"), United States Department of

   Labor, filed a complaint against the Estate of Dallas R. Trinkle, Jr.; Christine Trinkle, as Legal

   Guardian of Gail A. Trinkle; and Acramold Engineering, Inc., alleging that they violated their

   fiduciary obligations under Title I of the Employee Retirement Income Security Act of 1974

   ("ERISA"), as amended, 29 U.S.C. §§1001, et seq., with respect to the administration ofthe

   Acramold, Inc. Defined Benefit Plan ("DB Plan") and the Acramold Engineering, Inc. 401 (k)

   Profit Sharing Plan ("401 (k) Plan").

          Defendants Estate of Dallas R. Trinkle, Jr. and Christine Trinkle, as Legal Guardian of

   Gail A. Trinkle ("Trinkle Defendants"), having answered, admit to the jurisdiction of this Court

   over them and the subject matter of this action.

          The Secretary and the Trinkle Defendants agree to resolve all claims and issues between

   and among them with respect to Counts 2 and 4 of the Secretary's complaint (except for the
Case: 2:18-cv-00033-WOB-CJS Doc #: 35 Filed: 04/24/19 Page: 2 of 5 - Page ID#: 108




   imposition by the Secretary of any penalties pursuant to ERISA §502(1), 29 U.S.C. § 1132(1), and

   any proceeding related thereto) 1, do now accordingly consent to the entry of this Consent

   Judgment and Order ("Judgment") by the Court.

           The parties agree that, if the Secretary of Labor assesses a penalty pursuant to BRISA

   §502(1) in connection with the violations alleged in this matter, the "applicable recovery amount"

   shall include all amounts paid in accordance with this Judgment.

           Now, therefore, upon consideration of the record herein, and as agreed to by the parties

   hereto, the Court finds that it has jurisdiction to enter this Judgment, and being fully advised in

   the premises, it is,

           ORDERED, ADJUDGED AND DECREED that:

           I.       Gail A. Trinkle is permanently enjoined and restrained from violating the

   provisions of Title I of ERISA, 29 U.S.C. §§1001, et seq.

           2.       Except for terminating the 401 (k) Plan in accordance with this Judgment and

   ERISA, Gail A. Trinkle is permanently enjoined from serving or acting as a fiduciary and/or

   service provider with respect to any employee benefit plan subject to ERISA.

           3.       Pursuant to Section 1502(a) of the Taxpayer Relief Act of 1997, Pub. L. No. 105-

   34, Section 1502(a), 111 Stat. 788, 1058-59 (1997) (codified at 29 U.S.C. Section 1056(d)(4)),

   the benefits (if any) to which Defendants Estate of Dallas R. Trinkle and Gail A. Trinkle are

   entitled under the 401 (k) Plan are set off against the losses owed to the 401 (k) Plan. Judgment is

   therefore entered against the Trinkle Defendants, jointly and severally, in the amount of

   $12,136.48, which is the amount that must be added to the 401(k) Plan to make the 401(k) Plan's




             1
               This Judgment does not address the Secretary's claims with respect to Counts 1 and 3 of the Complaint,
   relating to the DB Plan. Those claims remain pending.



                                                            2
Case: 2:18-cv-00033-WOB-CJS Doc #: 35 Filed: 04/24/19 Page: 3 of 5 - Page ID#: 109




   non-fiduciary participants whole, following set off of any benefits to which the Trinkle

   Defendants may be entitled.

          4.      The Trinkle Defendants shall restore $12,136.48 to the 401(k) Plan, by payment

   to the 401(k) Plan's asset custodian, Woodbury Financial, Attn: Amy M. Harbort, 7755 3rd

   Street North, Oakdale, MN 55128, within 10 days of entry of this Judgment. Proof of payment

   shall be provided to: Regional Director, Employee Benefits Security Administration, Fort Wright

   Executive Building I, Suite 210, 1885 Dixie Highway, Fort Wright, KY 41011-2664 within 3

   days of payment.

          5.      Within 20 days of entry of this Judgment, the Trinkle Defendants shall begin the

   process of terminating the 401 (k) Plan by taking the following steps:

          a)      Directing Woodbury Financial to allocate the 401(k) Plan's assets as follows:

   96.75% to participant John Cragwall and 3.25% to participant Joseph Truong.

          b)      Requesting and signing termination documents for the 401 (k) Plan.

          c)      Issuing termination paperwork to the 401(k) Plan's two participants.

          d)      Signing off on the distributions (after participants have returned termination

   paperwork).

          e)      Filing a final Annual Return (Form 5500), reflecting that the 40l(k) Plan has been

   terminated.

          6.      After performing the actions listed in paragraph 5, above, the Trinkle Defendants

   shall provide proof of termination of the 401(k) Plan to the Regional Director, Employee

   Benefits Security Administration, at the address identified above.

          7.      Each party agrees to bear its/his/her own attorneys' fees, costs, and other expenses

   incurred by such party in connection with any stage of this proceeding to date including, but not




                                                    3
Case: 2:18-cv-00033-WOB-CJS Doc #: 35 Filed: 04/24/19 Page: 4 of 5 - Page ID#: 110




   limited to, attorneys' fees which may be available under the Equal Access to Justice Act, as

   amended.

          8.       There is no just reason to delay the entry of this Judgment, and this Court

   expressly directs entry thereof as a final Decree and Order pursuant to Fed. R. Civ. P. 54(b).

          9.       The Court retains jurisdiction for purposes of enforcing compliance with the

   terms of this Judgment.

          10.      Nothing in this Judgment is binding on any government agency other than the

   United States Department of Labor.



   DATED this ./,).   qlhday of ApLl I ,2019.

                                                                 United States District Judge
   Agreed to by:


    Dated: 411612019                              Dated: 411612019

    Isl Matthew M. Scheff                         Isl Benjamin G. Dusing (by consent)
    MATTHEW M. SCHEFF (82229 (OH))               BENJAMIN G. DUSING (89178)
    Trial Attorney                               The Law Offices of Benjamin G: Dusing
    United States Department of Labor            809 Wright Summit Parkway, Suite 120
    Office of Solicitor                          Fort Wright, KY 41011
    1240 East Ninth Street., Room 881            (859) 431-5000
    Cleveland, Ohio 44199                        bdusing@bgdlaw.com
    (216) 522-3878
    (216) 522-7172 (Fax)                         Attorney for Defendant Christine Trinkle, as
    Scheff.matthew@dol.gov                       Legal Guardian of Gail A. Trinkle

    OF COUNSEL:
                                                  Dated: 4/16/2019
    KATES. O'SCANNLAIN
    Solicitor of Labor                            Isl Benjamin N. Wolff (by consent)
                                                  BENJAMINN. WOLFF (92149)
    CHRISTINE Z. HERi                             Wolff Law Firm, PLLC



                                                     4
Case: 2:18-cv-00033-WOB-CJS Doc #: 35 Filed: 04/24/19 Page: 5 of 5 - Page ID#: 111




    Regional Solicitor                28 West Fifth Street
                                      Covington, KY 41011
    BENJAMIN T. CHINNI                (859) 757-4345
    Associate Regional Solicitor      (859) 757-1248 (fax)
                                      ben@ittakesawolff.com
    Attorneys for Plaintiff
                                      ALEXANDER F. EDMONDSON
                                      Edmondson & Associates
                                      28 West Fifth Street
                                      Covington, KY 41011
                                      (859) 491-4100
                                      aedmondson@edmondsonlaw.com

                                      Attorneys for Defendant, Estate of Dallas
                                      Trinkle, Jr.




                                         5
